            Case 19-23964         Doc 2     Filed 05/21/19         Entered 05/21/19 15:24:31       Desc Main
                                               Document            Page 1 of 2
                                       UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TENNESSEE

In Re: Victoria Melissa Wyley                                              Chapter 13
                                                                           Case No.
Debtor.


                                                      Chapter 13 Plan


Address:          Debtor 6352 Uncle Remus Rd. # 2, Memphis, TN 38115

Plan Payment:

Debtor Shall Pay: $ 190.00 Every Two Weeks
   Or by: ( X )Payroll Deduction Technicolor, 4155 E. Holmes Rd., Memphis, TN 38118

1. This Plan [Rule 3015.1 Notice]:
     (A) Contains a Non-standard Provision [See provision 19].                                        (X) Yes1 ( )   No
     (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim (X) Yes2 ( )      No
         [See provisions 7 and 8].
     (C) Avoids a Security Interest or Lien. [See provision 12].                                      ( ) Yes3 (X) No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.

3. Auto Insurance:       ( ) Included in Plan     Or (X) Not Included in Plan if proof provided by Debtor

4. Domestic Support Paid By: ( ) Debtor Directly ( ) Wage Assignment ( ) Trustee To:                        Monthly Pmt.
                                   ongoing payment begins
5. Priority Claims:                                                                                         Monthly Pmt.
                                                               Amount

6. Home Mortgage Claims:         ( ) Paid Directly by Debtor or ( ) Paid by Trustee To:                     Monthly Pmt.
                                        ongoing payment begins

7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:            Collateral Value       Interest Rate     Monthly Pmnt.
@1
@2
           Case 19-23964         Doc 2     Filed 05/21/19         Entered 05/21/19 15:24:31             Desc Main
                                              Document            Page 2 of 2
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                      Collateral Value          Interest Rate   Monthly Pmnt.
@3

9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral

10. Special Class Unsecured Claims:                                   Collateral Value         Interest Rate    Monthly Pmnt.
      Covington Pike Auto (arrears through 05/31/2019)            $             219.00                0.00%              $20.00
      Briar Club Apts.     ( arrears through 05/31/2019)          $            1,150.00               0.00%              $50.00

11. Student Loan Claims and Other Long Term Claims:
                                                            ( ) Not Provided For            ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                 .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                       ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
     Covington Pike Auto                                              X Assume           ( ) Reject
      Briar Club Apts.                                                X Assume           ( ) Reject

17. Completion:      Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
@6 For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
      hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract

     Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

     /s/ Jimmy E. McElroy TN Bar #011908                      Date        May 21, 2019
     Debtor's Attorney's Signature
                                                                                                                           May 21, 2019


                                                                                                                 910 > November 22, 2016
